As filed with the Securities and Exchange Commission on Registration No. 333-198155 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 State or other jurisdiction incorporation or organization Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 673 Woodland Square Loop SE Suite 320 （206）792-7575 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Charles McSwain 673 Woodland Square Loop SE Suite 320 （206）792-7575 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to Lee W. Cassidy, Esq. Anthony A. Patel, Esq. Cassidy & Associates 9454 Wilshire Boulevard Beverly Hills, California 90212 (202) 387-5400 (949) 673-4525 (fax) Approximate Date of Commencementof proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company X The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. CALCULATION OF REGISTRATION FEE Proposed Proposed Amount Maximum Maximum Amount of Title of Each Class of to be Offering Price Aggregate Registration Securities to be Registered Registered Per Unit (1) Offering Price Fee (2) Common Stock held by Selling Shareholders 1,990,000 shares $ $ $ (1)There is no current market for the securities and the price at which the Shares are being offered has been arbitrarily determined by the Company and used for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. (2)$128.80 previously paid by electronic transfer. EXPLANATORY NOTE This registration statement and the prospectus therein covers the registration of 1,990,000 shares of common stock offered by the holders thereof. 2 The information contained in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission and these securities may not be sold until that registration statement becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion, Dated , 2014 ACCESS US OIL & GAS, INC. 1,990,000 shares of Common Stock offered by selling shareholders at $0.10 per share This prospectus relates to the offer and sale of 1,990,000 shares of common stock (the “Shares”) of Access US Oil & Gas, Inc. (the “Company”), $0.0001 par value per share, offered by the holders thereof (the “Selling Shareholder Shares”), who are deemed to be statutory underwriters.The selling shareholders will offer their shares at a price of $0.10 per share, until the Company's common stock is listed on a national securities exchange or is quoted on the OTC Bulletin Board (or a successor); after which, the selling shareholders may sell their shares at prevailing market or privately negotiated prices, including (without limitation) in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale. The maximum number of Shares that can be sold pursuant to the terms of this offering by the selling shareholders is (in aggregate) 1,990,000.Funds received by the selling shareholders will be immediately available to such selling shareholders for use by them. The Company will not receive any proceeds from the sale of the Selling Shareholder Shares. The offering will terminate twenty-four (24) months from the date that the registration statement relating to the Shares is declared effective, unless earlier fully subscribed or terminated by the Company. The Company intends to maintain the current status and accuracy of this prospectus and to allow selling shareholders to offer and sell the Shares for a period of up to two (2) years, unless earlier completely sold, pursuant to Rule 415 of the General Rules and Regulations of the Securities and Exchange Commission.All costs incurred in the registration of the Shares are being borne by the Company. Prior to this offering, there has been no public market for the Company’s common stock.No assurances can be given that a public market will develop following completion of this offering or that, if a market does develop, it will be sustained.The offering price for the Shares has been arbitrarily determined by the Company and does not necessarily bear any direct relationship to the assets, operations, book or other established criteria of value of the Company.The Shares will become tradable on the effective date of the registration statement of which this prospectus is a part. Neither the Company nor any selling shareholders has any current arrangements nor entered into any agreements with any underwriters, broker-dealers or selling agents for the sale of the Shares.If the Company or selling shareholders can locate and enter into any such arrangement(s), the Shares will be sold through such licensed underwriter(s), broker-dealer(s) and/or selling agent(s). Assumed Price To Public Per Common Stock Share Offered $ 0.10 per share NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Company is an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act. These securities involve a high degree of risk. See “RISK FACTORS” contained in this prospectus beginning on page 7. Access US Oil & Gas, Inc. 673 Woodland Square Loop SE Suite 320 Lacey, Washington 98503 (206) 792-7575 Prospectus dated , 2014 3 TABLE OF CONTENTS Prospectus Summary 5 Risk Factors 7 Forward-Looking Statements 14 Determination of Offering Price 14 Dividend Policy 14 Selling Shareholders Sales 14 Plan of Distribution 14 Description of Securities 15 The Business 17 The Company 19 Plan of Operation 22 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Management 25 Executive Compensation 26 Security Ownership of Certain Beneficial Owners and Management 27 Certain Relationships and Related Transactions 27 Selling Shareholders 28 Shares Eligible for Future Sales 34 Legal Matters 34 Experts 34 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 34 Financial Statements 35 4 PROSPECTUS SUMMARY This summary highlights some information from this prospectus, and it may not contain all the information important to making an investment decision. A potential investor should read the following summary together with the more detailed information regarding the Company and the common stock being sold in this offering, including “Risk Factors” and the financial statements and related notes, included elsewhere in this prospectus. The Company History Access US Oil & Gas, Inc., a Delaware corporation (the “Company”), is a mineral exploration and development corporation, whose primary business is the participation in the Upstream portion of the oil and gas industry.The Company was incorporated in the State of Delaware in April 2012, and was formerly known as Gumtree Acquisition Corporation (“Gumtree” or “Gumtree Acquisition”). In September 2012, the Company implemented a change of control by issuing shares to new shareholders, redeeming shares of existing shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors.In connection with the change of control, the Company changed its name from Gumtree Acquisition Corporation to Access US Oil & Gas, Inc. The Company is located at 673 Woodland Square Loop SE, Suite 320, Lacey, Washington 98503.The Company’s main phone number is (206) 792-7575. Business The Company was formed for the purpose of oil and gas exploration, development and production. As a participant in the upstream portion of the oil and gas industry, the Company has partnered with professional oil and gas extraction companies in proven oil formations in the United States.The Company searches for oil and gas production opportunities and strategically acquires land and mineral rights and oil and gas leasehold interests. The Company then conducts public involvement programs and oversees operations on its leases, including drilling and completion of the wells. The Company has an agreement (“Agreement”) with Comanche Exploration Company LLC (“Comanche”) in which it obtained a percentage right to a land leasehold and the right and obligation to participate in oil drilling and mineral exploitation on that and other land. The Company has made $1,192,953.00 deposit on the Agreement, and is actively raising debt financing to satisfy its additional capital obligations under the Agreement. It also plans to enter into more oil drilling and pumping agreements with Comanche as additional capital is raised. Risks and Uncertainties facing the Company The Company has a limited operating history and may experience losses in the near term.The Company needs to maintain a steady operating structure, ensuring that expenses are contained such that profits are consistently achieved.In order to expand the Company’s business, the Company would likely require additional financing.As an early-stage company, management of the Company must continually develop and refine its strategies and goals in order to execute the business plan of the Company on a broad scale and expand the business.The Company anticipates that it may need significant capital in future years to expand its operations in accordance with its current business plan. One of the biggest challenges facing the Company will be in securing adequate capital to continue to expand its business and build a larger scale and more efficient set of operations.Secondarily, an ongoing challenge remains the maintenance of an efficient operating structure and business model.The Company must keep its expenses and the costs of employees at a minimum in order to generate a profit from the revenues that it receives from its exploration and drilling projects.Third, in order to expand, the Company will need to continue implementing effective sales, marketing and distribution strategies to identify oil leases as potential investments and attract major petroleum companies for future opportunities and potential profit.The Company has devised its initial sales, marketing and advertising strategies, however, the Company will need to continue refinement of these strategies and also skillfully implement these plans in order to achieve ongoing and long-term success in its business.Fourth, the Company must continuously use the latest technology to enhance the efficiency and economy of its exploration, development and production efforts.The oil and gas industry presents significant risks for the Company, as it requires expending substantial resources to locate and obtain permits for projects that may return little or no returns. 5 Due to financial constraints and the early stage of the Company’s life, the Company has to date conducted limited advertising and marketing to reach customers.In addition, the Company has not yet located the sources of funding to develop the Company on a broader scale through acquisitions or other major partnerships.If the Company were unable to locate such financing and/or later develop strong and reliable sources of potential customers and a means to efficiently reach buyers and customers, it is unlikely that the Company could develop its operations to return revenue sufficient to further develop its business plan.Moreover, the above assumes that the Company’s services are consistently met with client satisfaction in the marketplace and exhibit steady success amongst the potential customer base, neither of which is reasonably predictable or guaranteed. Significant uncertainty exists concerning State regulations of oil and gas exploration and drilling as these regulations constantly change from year-to-year across many States.Changes in regulations (or the promulgation of new regulations or deletion of previous regulations) in States may have a substantially adverse effect on the Company and its business, including (without limitation) by increasing the costs of leasing, drilling and extracting oil and gas. The Company will likely be significantly affected by any unforeseen changes in the businesses and operations of its joint venture partners. Typically, the Company will hold a 50% interest in the joint venture and will be responsible for 50% of the costs. Therefore, any unforeseen changes in the financial wellbeing of another party to the joint venture could have adverse affects on the joint venture. Due to these and other factors, the Company’s need for additional capital, the Company’s independent auditors have issued a report raising substantial doubt of the Company’s ability to continue as a going concern. Trading Market Currently, there is no trading market for the securities of the Company.The Company intends to work with market-makers for its securities that will apply for quotation of its common stock on the OTC Bulletin Board. However, the Company does not know if any such application will be made and whether it will be successful if made, how long suchapplication will take, or, that if successful, that a market for the common stock will ever develop or continue on the OTC Bulletin Board.There can be no assurance that the Company will qualify for quotation of its securities on the OTC Bulletin Board.See “RISK FACTORS” and “DESCRIPTION OF SECURITIES”. The Offering The maximum number of Shares that can be sold pursuant to the terms of this offering is 1,990,000.The offering will terminate twenty-four (24) months from the date of this prospectus unless earlier fully subscribed or terminated by the Company. This prospectus relates to the offer and sale by certain shareholders of the Company of up to 1,990,000 Shares (the “Selling Shareholder Shares”).The selling shareholders, who are deemed to be statutory underwriters, will offer their shares at a price of $0.10 per share, until the Company's common stock is listed on a national securities exchange or is quoted on the OTC Bulletin Board (or a successor); after which, the selling shareholders may sell their shares at prevailing market or privately negotiated prices, including (without limitation) in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale. Common stock outstanding before the offering Common stock for sale by selling shareholders Common stock outstanding after the offering Offering Price $ 0.10 per share Proceeds to the Company $
